LETTS, Judge,
concurring specially.
I would add only that this estate has proved to be a magnificent legal banquet at which fees have flowed like wine. It may well be true that the litigants, not the lawyers, spawned this career controversy. Nevertheless, I hope that all concerned can get together over coffee, conclude the banquet and go home.
UPON JOINT MOTION FOR REHEARING AND CLARIFICATION OF OPINION
We grant the joint motion in manner following:
A. The opinion should state that we affirm the award of attorney fees in the sum of $8000.00 in favor of appellee and not in favor of appellants.
B. The initial opinion erroneously recited that the $760,000.00 award to the personal representative is affirmed. We correct the opinion to state that this court reverses the award of attorneys’ fees against the appellants.
In all other respects the initial opinion is approved.
It is so ORDERED.